Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-20 are rejected under 35 U.S.C. 102(a) as being unpatentable over Georgeson et al. (US 2017/0199024).

	Regarding independent claim 4, Georgeson teaches a method, comprising: navigating a drone along a pattern using dead reckoning, the pattern comprising a plurality of lines; (see Georgeson at the Abstract which discloses that the systems and methods provide a framework for location tracking of a movable target component or a device and also enable navigation for use in automated and autonomous manufacturing and maintenance operations, as well as other tracking-based application; see Georgeson at [0002] which discloses benefitting from the use of crawling, swarming, or flying autonomous or semi-autonomous robots.  Examiner maps the flying autonomous robot to the recited drone.  Also, see Georgeson at [0003-0004] which discloses known techniques for absolute motion tracking including optical motion capture and that incremental motion measurement tracking builds up errors over time; see Georgeson at [0006] which discloses the use of systems and methods that involve the projection of grid patterns onto a surface of a workpiece or a part and that he projected grid lines may be straight or curved and that straight grid lines may be parallel.  Examiner maps the grid to the pattern and the grid lines that are parallel to the plurality of lines.  Also, see Georgeson at [0082] which discloses that an example of an incremental motion measurement system is a dead-reckoning odometry-based system and that an inertial measurement unit can be used to provide the measurement for the dead-reckoning process and that any dead-reckoning solution will have measurement inaccuracies due to small errors that build up over time.)
detecting one of the plurality of lines using an optical sensor of the drone; (see Georgeson at [0006] which discloses that the lines of the projected grid pattern are detected by a grid detection sensor and that the information from the grid detection sensor is fed to a location mapping program.  Also, see Georgeson at [0010] which discloses that the grid-line detection unit may take the form of a grid-line detection unit having sets of photo-sensors.  Examiner maps one of the photo-sensors to the optical sensor.)
determining when a line of travel of the drone is not aligned with the one of the plurality of lines; (see Georgeson at [0013] which discloses that the method comprises comparing the current location of the movable target component to a target location of the movable target component; Examiner notes that comparing the current location to a target location corresponds to determining when a line of travel of the drone is not aligned.)
and realigning the line of travel of the drone so as to be aligned with the one of the plurality of lines to compensate for drift that occurs during navigation using dead reckoning (see Georgeson at [0013] which discloses causing the movable target component to move toward the target location.  Examiner maps the measurement inaccuracies of the dead-reckoning process of measurement to the draft that occurs during navigation using dead reckoning.)
Regarding claim 5, Georgeson teaches the method according to claim 4, further comprising projecting the pattern onto a target surface using a light source, wherein adjacent ones of the plurality of lines are equally spaced relative to one another (see Georgeson at [0006] which discloses that straight grid lines can be parallel.  Examiner notes that straight grid lines that are parallel are equally spaced relative to one another.)
Regarding claim 6, Georgeson teaches the method according to claim 4, wherein determining when a line of travel of the drone is not aligned with the one of the plurality of lines comprises determining when the line of travel of the drone creates an angle of incidence with a reference line that is perpendicular to the one of the plurality of lines (see Georgeson at [0051] which discloses that the pattern should be projected approximately perpendicular to the surface of the workpiece or part on or over which the robot will move; further see Georgeson at [0071] which discloses that Figs. 9A through 9C present respective top views of a crawler robot 10 during a motion sequence involving forward motion in a direction parallel to the vertical grid lines 21, rotation, and boundary detection.  Examiner notes that movement of the robot in a parallel direction to the vertical grid lines corresponds to alignment as opposed to movement with an angle of incidence with a reference line that is perpendicular which corresponds to non-alignment.)
Regarding claim 7, Georgeson teaches the method according to claim 6, wherein realigning the line of travel of the drone so as to be perpendicular with the one of the plurality of lines comprises reducing the angle of incidence to zero or approximately zero (see Georgeson at [0023] and at [0057] in conjunction with Figs. 5A to 5D which discloses movement of the grid-line detection unit as it moves upward with a rotation angle of zero.  Examiner maps the angle of rotation of the grid-line detection unit to the angle of incidence such that the line of travel of the drone is perpendicular to one of the plurality of liens.)
Regarding claim 8, Georgeson teaches the method according to claim 4, wherein a second one of the plurality of lines includes a two-tone color gradient, with a first of the two-tone color gradient being indicative of a minimum value at one terminal end of the second one of the plurality of lines and a second of the two-tone color gradient being indicative of a maximum value at an opposing terminal end of the second one of the plurality of lines (see Georgeson at [0010] which discloses that the grid-line detection unit have sets of photo-sensors designed to detect the different colors of the projected grid lines, and that digital output from the grid-line detection unit can be used to determine the X-Y position and heading angle of the tracked device or component relative to the grid pattern; also see Georgeson at [0052] which discloses that one basic pattern comprises two mutually perpendicular sets of mutually parallel grid lines wherein the horizontal and vertical grid lines are projected in different colors.  Georgeson at [0052] discloses that in a preferred embodiment, the system includes a projector capable of projecting in at least three colors: red, green, and blue, that the grid-line detection unit 16 has photosensitive elements that are sensitive to specific colors, and that the three projected colors are associated with different lines of the projected grid pattern 30 and will be used by the control system to provide position and orientation data as well as boundary regions.)
Regarding claim 9, Georgeson teaches the method according to claim 8, wherein the minimum value and the maximum value represent different distances along a dimension of the second one of the plurality of lines (see Georgeson at [0010] which discloses that the grid-line detection unit have sets of photo-sensors designed to detect the different colors of the projected grid lines, and that digital output from the grid-line detection unit can be used to determine the X-Y position and heading angle of the tracked device or component relative to the grid pattern; Examiner notes that the digital output corresponding to the color photo-sensor output corresponds to the X-Y position and heading angle of the tracked device or component relative to the grid pattern; the X-Y position may be associated with the minimum or maximum value distance along a dimension of the second one of the plurality of lines.)
Regarding claim 10, Georgeson teaches the method according to claim 8, wherein the plurality of lines are arranged into a staggered or jagged pattern (see Georgeson at [0093] in conjunction with Fig. 13 which discloses a non-uniform projected grid pattern that incorporates a guide path around a structural feature to be avoided; Examiner maps the non-uniform projected grid pattern to the staggered or jagged pattern.)
Regarding claim 11, Georgeson teaches the method according to claim 10, wherein determining when a line of travel of the drone is not aligned by: determining a sensed color of the two-tone color gradient of the second one of the plurality of lines sensed by a color sensor; changing the line of travel of the drone by comparing the color with an alignment color selected for the drone; and navigating the drone along the second one of the plurality of lines until the sensed color matches the alignment color (see Georgeson at [0010] which discloses that the grid-line detection unit have sets of photo-sensors designed to detect the different colors of the projected grid lines, and that digital output from the grid-line detection unit can be used to determine the X-Y position and heading angle of the tracked device or component relative to the grid pattern; also, see Georgeson at [0052] which discloses that one basic pattern comprises two mutually perpendicular sets of mutually parallel grid lines wherein the horizontal and vertical grid lines are projected in different colors.  Also, see Georgeson at [0071] which discloses that Figs. 9A through 9C present respective top views of a crawler robot 10 during a motion sequence involving forward motion in a direction parallel to the vertical grid lines 21, rotation, and boundary detection.  Examiner notes that movement of the robot in a parallel direction to the vertical grid lines corresponds to alignment as opposed to movement with an angle of incidence with a reference line that is perpendicular which corresponds to non-alignment.  Examiner notes that the drone may be navigated to a point along the second one of the plurality of lines when the sensed color provides a digital output that corresponds to the alignment color.)
Regarding claim 12, Georgeson teaches the method according to claim 11, further comprising determining when the sensed color changes between two adjacent lines of the plurality of lines (see Georgeson at [0010] which discloses that the grid-line detection unit may take the form of a grid-line detection unit having sets of photo-sensors designed to detect the different colors of the projected grid lines and that the grid-line detection unit may further comprise boundary region sensors which are sensitive to the specific color of the projected border lines designed to detect the different colors of the projected grid lines.  Examiner notes that the grid-line detection unit detects different colors of the grid-lines and that it is sensitive to color and that this corresponds to sensing color changes between two adjacent lines.)

	Independent claim 13 is directed toward a device that performs the steps recited in method of independent claim 4.  The cited portions of Georgeson used in the rejection of claim 4 teach the steps recited in the device of claim 13.  Therefore, claim 13 is rejected under the same rationale used in the rejection of claim 4.
	Regarding claim 14, Georgeson teaches the device according to claim 13, further comprising a plurality of optical sensors that include the optical sensor, the plurality of optical sensors being aligned in a linear configuration (see Georgeson at [0034] which discloses that the photo-sensors are linear.  Also, see Georgeson at [0090] which discloses that an embodiment has two linear photosensors 52 and 54 formed or arranged ion the substrate 96.)
	Claims 15-17 and 19-20 are directed toward a device that performs the steps recited in method claims 5-7 and 10-11 respectively.  The cited portions of Georgeson used in the rejections of claims 5-7 and 10-11 teach the steps recited in the device of claims 15-17 and 19-20.  Therefore, claims 15-17 and 19-20 are rejected under the same rationales used in the rejections of claims 5-7 and 10-11.
	Claim 18 is directed toward a device that performs the steps recited in method of claims 8-9.  The cited portions of Georgeson used in the rejections of claims 8-9 teach the steps recited in the device of claim 18.  Therefore, claim 18 is rejected under the same rationales used in the rejections of claims 8-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (US 2017/0199024) in view of Liu (US 2017/0031369).
Regarding claim 1, Georgeson teaches a method, comprising: projecting a pattern onto a target surface using a light source, the pattern comprising a line [comprising a series of fiduciary objects] (see Georgeson at [0006] and [0010] in conjunction with Figs. 1A and 1B which disclose a pattern projector 14, and that the lines of the projected grid pattern are detected by a grid detection sensor or grid-line detection unit having sets of photo-sensors designed to detect different colors of the projected grid lines.  Examiner maps the grid pattern to the recited pattern and the pattern projector to the recited light source.)
navigating a drone along the line using dead reckoning (see Georgeson at the Abstract which discloses that the systems and methods provide a framework for location tracking of a movable target component or a device and also enable navigation for use in automated and autonomous manufacturing and maintenance operations, as well as other tracking-based application; see Georgeson at [0002] which discloses benefitting from the use of crawling, swarming, or flying autonomous or semi-autonomous robots, however, there are limitations in the cost and complexity associated with tracking and guidance of these platforms across the surface of a structure.  Examiner maps the flying autonomous robot to the recited drone.  See Georgeson at [0004] which discloses that incremental motion measurement tracking build up errors of time; also, see Georgeson at [0082] which discloses that an example of an incremental motion measurement system is a dead-reckoning odometry-based system and that an inertial measurement unit can be used to provide the measurement for the dead-reckoning process and that any dead-reckoning solution will have measurement inaccuracies due to small errors that build up over time.)
detecting [a fiduciary object of the fiduciary objects] using an optical sensor of the drone; (see Georgeson at [0006] which discloses that the lines of the projected grid pattern are detected by a grid detection sensor and that the information from the grid detection sensor is fed to a location mapping program.  Also, see Georgeson at [0010] which discloses that the grid-line detection unit may take the form of a grid-line detection  unit having sets of photo-sensors.  Examiner maps one of the photo-sensors to the optical sensor.)
and realigning a line of travel of the drone with the line when the drone encounters [the fiduciary object] to compensate for drift that occurs during navigation using dead reckoning (see Georgeson at [0013] which discloses causing the movable target component to move toward the target location.  Examiner maps the measurement inaccuracies of the dead-reckoning process of measurement to the draft that occurs during navigation using dead reckoning.)
Georgeson does not expressly teach a series of fiduciary objects; a fiduciary object of the fiduciary objects; the fiduciary object, which in a related art Liu teaches (see Liu at [0004] which discloses that visual markers may be provided to aid in UAV navigation; see Liu at [0005] which discloses one or more visual markers having visual patterns and attached to one or more surfaces within the environment; also, see Liu at [0008] which discloses that the vertices of shapes in the visual patterns can be detected and used to calculate positioning relative to one or more visual markers and that the one or more visual markers can include a ribbon having a visual pattern that includes squares.  Examiner maps the one or more visual markers having visual patterns such as squares to pattern comprising a series of fiduciary objects.  Furthermore, see Liu at [0009]  which discloses that the method can further comprise determining, with aid of one or more processors, a location of the UAV within a three-dimensional coordinate system based on visual patterns; see Liu at [0010] which discloses that the method can further comprise identifying the visual patterns and effecting a response by the UAV based on the identified visual patterns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgeson to include a series of fiduciary objects; a fiduciary object of the fiduciary objects; the fidicuary object, as taught by Liu.  
One would have been motivated to make such a modification to provide for markers to aid in UAV navigation as suggested by Liu at [0004].  

	Regarding claim 2, the modified Georgeson teaches the method according to claim 1, wherein the drone comprises a plurality of optical sensors that include the optical sensor, the plurality of optical sensors being aligned in a linear configuration (see Liu at [0015] which discloses that multiple optical sensors can be placed in a linear pattern on the drone 102).
	Regarding claim 3, the modified Georgeson teaches the method according to claim 1, wherein the drone is navigated using dead reckoning through an inertial measurement unit (see Liu at [0104] which discloses that the UAV 101 may further comprise other sensors that may be used to determine a location of the UAV, such as global positioning system (GPS) sensors, inertial sensors which may be used as part of or separately from an inertial measurement unit (IMU) ( e.g., accelerometers, gyroscopes, magnetometers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661
 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661